         Case 1:01-cr-00257-AGS Document 298 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                No. 01-CR-257 (LAP)
-against-
                                                        ORDER
LUIS ROJAS,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Luis Rojas’s motion

[dkt. no. 295] requesting a reduction of his sentence under 18

U.S.C. § 3582(c)(1)(A)(i).        The Government shall respond to Mr.

Rojas’s motion by November 23, 2020, and Mr. Rojas shall file

any reply by December 7, 2020.

SO ORDERED.

Dated:       October 23, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
